Stephens, J.
1. A statement in the testimony of a witness, to the effect that he reported the existence of a defect in rented premises to the “agents,” and to “them” at the office of a designated firm of renting agents, without designating to what particular person he made such report, is equivalent to a statement that the witness reported the matter to the firm; and despite evidence of employees in the office of the firm that the witness had made no such report to any one in the office, a jury are authorized to find that such report was made to the firm designated.
2. This being a suit against a landlord by the wife of the tenant, to recover for personal injuries alleged to have been received by the *551plaintiff as a result of the dangerously defective condition of a wooden bridge or walkway extending from the porch of the house upon the rented premises and used by the occupants thereof, through which the plaintiff fell while walking thereon, and it being inferable from the evidence that the plaintiff was injured as alleged, that the defective condition of the premises was dangerous and was unknown to the plaintiff at the time of the injury, that the defendant had prior thereto, through his authorized agent, received notice that.the bridge or walkway was in need of repair, and he had had reasonable time within which to inspect the premises and to make the necessary repairs, the verdict found for the plaintiff was authorized.
Decided November 16, 1925.
A. W. White, J. Mallory Hunt, for plaintiff in error.
Clark Bay, 0. G. Bay, W. F. Moore, contra.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.